DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second container" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the second container is assumed to be “a second container.” Clarification is respectfully requested.
Claim 5 recites the limitation "the base support member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the second container is assumed to be “a base support member” of claim 2 and Claim 5 is assumed to depend upon Claim 2. Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Looker (US 2007/0257031).

1: Looker teaches a container assembly (See figs. 1-5; para (00221) configured for transport via a Unit Load Device (ULD) (intended use; See fig. 2; see how containers 10 and 40 are shaped similar to a standard unit load device and is capable of being transported via a unit load device), the container assembly comprising: 
a first container (See fig . 2; see all of extension container 10 except surface with door 20); and 
a door assembly (See fig . 2; see surfaces of containers 10 and 40 that comprise doors 20 and 47 respectively; door assembly is comprised of those surfaces excluding the top support frame 25 on each container 10 and 40 that supports receiving elements 42) including a plurality of male/female door securing assemblies (See figs . 1 and 2; see flanges 30 that extend from surface of containers 10 and 40 with doors 20 and 47); 
wherein, the first container and a second container (40 - "shipping container", fig . 2; Note: See Box VIII) each include respective mating male/female securing catchment assemblies (See figs. 1 and 2; see flanges 30 and receiving elements 42 on the sides of containers 10 and 40 without doors 20 and 47) disposed proximate their respective rearward sides (See figs. 1 and 2; 
wherein, the frontward sides of the first container and the second container each include a plurality of female/male door securing assemblies (See figs . 1-2; see receiving elements 42 on the sides of containers 10 and 40 with doors 20 and 47 that are connected to the top support frame 25) configured to complementarily (complementarily is interpreted as the male/female door securing assembly are sized to fit the perimeter of the securing assemblies) mate with the male/female door securing assemblies of the door assembly such that the door assembly is configured to be secured to the first container and the second container (See fig . 2; para (0029)-(00311), and mate and secure frontward portions of the first container and the second container to one another (See figs. 2-4; para (0029)-(00311).

2: Looker teaches the claimed invention as discussed above for Claim 1 and Looker further teaches a base support member (55 - "support pallet", fig. 2) configured to receive the first and second containers thereon (See fig. 2), the base support member defining a top surface area (See fig. 2; see upper portion of pallet 55 that contacts container 40) that is equal to a bottom surface area defined by a combination of a bottom side of the second container and a bottom side of the second section of the first container (See fig. 2; bottom surface area is the combination of the bottom side of containers 10 and 40 which create a bottom surface area the same size as the bottom surface of container 40 and the top surface of pallet 55).


See fig. 2; see how containers 10 and 40 are shaped similar to a standard unit load device and is capable of being transported via a unit load device).

19: Looker teaches a container assembly (See figs. 1-5; para (0022]) configured to be loaded into a Unit Load Device (ULD) (intended use; See fig. 2; see how containers 10 and 40 are shaped similar to a standard unit load device and is capable of being transported via a unit load device), the container assembly comprising: 
a first container (See fig. 2; see all of extension container 10 except surface with door 20); 
a second container (40 - "shipping container", fig. 2); and 
a door assembly (See fig . 2; see surfaces of containers 10 and 40 that comprise doors 20 and 47 respectively; door assembly is comprised of those surfaces excluding the top support frame 25 on each container 1 0 and 40 that supports receiving elements 42) including a plurality of male/female door securing assemblies (See figs. 1 and 2; see flanges 30 that extend from surface of containers 10 and 40 with doors 20 and 47); 
wherein, each of the first container and the second container include a respective male/female securing catchment assembly (See figs. 1 and 2; see flanges 30 and receiving 
wherein, frontward sides of the first container and the second container each include a plurality of female/male door securing assemblies (See figs. 1-2; see receiving elements 42 on the sides of containers 10 and 40 with doors 20 and 47 that are connected to the top support frame 25) configured to complementarily mate with the male/female door securing assemblies of the door assembly (See fig. 2; para [0029]-[0031]) such that the door assembly is configured to be secured to the first container and the second container (See figs. 2-4; para [0029)-(0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Looker (US 2007/0257031) in view of Pherson (US 2013/0161331).

5: Looker teaches the claimed invention as discussed above for Claim 2 with the exception that wherein one or more outer walls of the first container, one or more outer walls of the second container, the door assembly and the base support member comprise a foam. 
Pherson teaches a container assembly (See figs. 1-3; para (0029]) comprising a container (See fig. 1 ), a door assembly (24 - "side wall", fig. 1) and a base support member (20 - "base", fig. 1 ), wherein the container, door assembly and base support member comprise a foam (52 - "core", fig. 3; para (0037)-(0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Looker such that foam was used as the material of choice for one or more outer walls of the first container, one or more outer walls of the second container, the door assembly and the base support member in order to minimize damage that may occur to the assembly or its cargo during transport and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

17: Looker teaches the claimed invention as discussed above for Claim 2 with the exception that the base support member comprises a foam layer and a rigid layer, the rigid layer configured to receive the first and second containers on a top surface thereof.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Looker such that foam was used as the material of choice for one or more outer walls of the first container, one or more outer walls of the second container, the door assembly and the base support member in order to minimize damage that may occur to the assembly or its cargo during transport and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 4, 6-16, 18, 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735